Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claims should be in separate document.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Snijders [see translation WO 83/00366].
Regarding 4: a curved groove ball bearing mechanism, comprising:
an inner ring (9), an outer ring (12) and a plurality of steel balls;
wherein: the inner ring (9) is provided with a first curved groove, and the outer ring (12) is provided with a second curved groove; the steel balls (4,5) are provided on the first curved groove; and a length of a center line of the first curved groove is a positive integral multiple of the diameter of each of the steel balls (see fig 2).
Allowable Subject Matter
Claims 1-3 are allowed.


    PNG
    media_image1.png
    738
    534
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    604
    412
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658